Citation Nr: 0307706	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  97-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a chronic acquired 
headache disorder.

Entitlement to service connection for a chronic acquired 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1964 to April 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996, 
from the Waco, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for headaches and a 
cervical spine disorder as a well-grounded claim had not been 
submitted.

The Board undertook additional development on the issue of 
entitlement to service connection for headaches and a 
cervical spine disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104, (Jan. 23, 2002) (38 C.F.R. 
§ 19.9(a)(2) (2002)).


FINDINGS OF FACT

1.  The veteran suffered head trauma in service.

2.  The probative, competent medical evidence establishes an 
etiologic link between the veteran's headaches and service.

3.  The probative, competent medical evidence of record shows 
that cervical disc disease at C6-7 cannot satisfactorily be 
dissociated from active service.


CONCLUSIONS OF LAW

1.  A chronic acquired headache disorder was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  A chronic acquired cervical spine disorder diagnosed as 
cervical disc disease at C6-7 was incurred in active service.  
38 U.S.C.A. § 1110, 5103A, 5107; 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Service medical records show that in service in February 1967 
the veteran was assisting an individual on the ground during 
a fray when he was knocked unconscious.  While unconscious he 
was intentionally kicked about the head by one or more 
individuals.  He was hospitalized for treatment of a 
contusion of the right face over the malar eminence.  There 
was an orbital floor (blow out type) fracture with 
incarceration of orbital soft tissue.  After an investigation 
into the incident, the U.S. Army made a positive in line of 
duty finding.  

At an examination in February 1968 the right orbital fracture 
was completely healed.  There was a normal clinical 
evaluation for head, face, neck, scalp and for eyes, general.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 1996.  He reported head trauma in 1967 and 
headaches starting in 1968.  He related that military 
physicians were not sure of the etiology of the headaches 
although one possibility was due to the head trauma.  He was 
prescribed medication.  He had headaches about three times 
per month that continued to reoccur.  The headaches were 
localized, mostly in the frontal area of the skull.  

The veteran reported having pain in the cervical area of the 
spine that started in 1994.  His physician was not sure of 
the etiology of the pain in the cervical spine.  He had daily 
pain in the cervical spine that radiated down the right upper 
extremity.  He had more pain with minimally strenuous 
activity and any sudden motion of the neck.  Clinical 
findings were reported.

The pertinent diagnoses in May 1996 were probable muscle 
tension headaches, residual of head trauma, recurrent; and 
chronic cervical strain with limitation of motion of the 
cervical spine and with cervical radiculopathy involving the 
right upper extremity.

Treatment records from the VA Outpatient Clinic at El Paso, 
Texas, for the period from July 1995 to April 1997 show that 
the veteran had complaints of headaches and pain at the back 
of his neck radiating down his right arm.  It was noted that 
an x-ray of the cervical spine in June 1996 was negative.

Treatment records received in February 2003 from the VA 
Health Care Center in El Paso, Texas for the period from July 
1995 to January 2003, show that the veteran was seen 
periodically for complaints of headaches and a painful neck 
with radiating pain.  X-rays of the cervical spine in October 
1995 and May 1996 were essentially negative.  A May 1996 x-
ray of the skull was essentially negative showing a moderate 
amount of calcifications in the region of the habenula and 
pineal gland.  An x-ray of the cervical spine in October 1999 
revealed C6-7 disc degenerative change of mild degree, 
otherwise normal.  An EMG study in June 2000 revealed 
electrical changes consistent with right median neuropathy at 
the wrist.  There was no evidence of ulnar neuropathy at the 
elbow or cervical radiculopathy.

The veteran was afforded a VA C&P neurological examination in 
February 2003.  He described the incident in service when he 
was knocked unconscious and kicked in the head while breaking 
up a fight.  His current symptoms included headaches that 
occurred about three times a week.  They were associated with 
a "heaviness" of his head and with a feeling of fatigue or 
strain on his neck muscles.  He had a definite pain in his 
neck, right worse than left, which was aggravated by range of 
motion.  The neck pain was constant and he had radicular pain 
down the right arm.  The headaches were responsive to over 
the counter analgesics.  He worked as a bookkeeper.  Clinical 
findings were reported.  

The February 2003 examiner's opinion was that the veteran had 
chronic pain syndrome.  The examiner wrote that the veteran 
claimed he did not have headaches prior to his injury and 
claimed that the headaches began shortly after the injury.  
The examiner continued, "Hence, this is about the only way I 
can think of to support the claim that it is as likely as not 
that they are related to the traumatic injury he received in 
the service."  

The examiner also opined that the cervical spine changes 
probably not only reflected his prior injury, but also the 
ongoing degeneration simply due to the number of years that 
had elapsed since then.  The examiner felt it was impossible 
to know whether the neck degeneration would have occurred had 
his trauma not occurred.  

In March 2003, the veteran was afforded a VA C&P examination 
of the spine.  The veteran described his symptoms which began 
in 1998 with gradually increasing neck and extremity 
involvement.  The clinical findings were reported.  The 
impression was that the veteran had cervical disc disease at 
C6-7.  The examiner opined:  "The causal relationship with 
the injury sustained in the sixties when he had the orbital 
fracture and the gradual deterioration of the intervertebral 
disc at the 6th and 7th cervical level cannot be entirely 
ruled out in spite of the fact that neck pain did not occur 
for many years.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).

The CAVC has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision of 
38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.

The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2002).

Diagnostic Code 8045 provides for the evaluation of brain 
disease due to trauma.  38 C.F.R. § 4.124a.  Purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, and facial nerve paralysis, following trauma to the 
brain, will be rated under the diagnostic codes specifically 
dealing with such disabilities, with a citation of a 
hyphenated diagnostic code (e.g., 8045-8207). 

Purely subjective complaints, such as headache, dizziness, 
and insomnia, recognized as symptomatic of brain trauma, will 
be rated at no more than 10 percent under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  
Although initially the veteran's claim was denied as a well-
grounded claim had not been submitted, more recently the RO 
reviewed the case and denied it on the merits.

Although the appellant was advised of the new regulations 
pursuant to VCAA in a supplemental statement of the case in 
April 2002, he was not notified of the provisions of the 
VCAA.  However, in light of the full grant of benefits in 
this case, the failure to provide VCAA notification is 
harmless error.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records, afforded the veteran several VA examinations and 
obtained medical opinions addressing the issues on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service connection

The veteran claims a head injury in service that has caused 
headaches and a cervical spine disorder. 

It is undisputed that the veteran experienced a period of 
unconsciousness in service after being hit in the face, and 
then while unconscious he was kicked in the head.  This is 
well documented in the record.  Post-service VA treatment 
records show current diagnoses and treatment for headaches 
and a cervical spine disorder.  Thus, the claim for service 
connection for headaches and a cervical spine disorder turns 
to the question of whether the competent and probative 
evidence establishes that the current disabilities were 
actually incurred in or aggravated by the veteran's active 
service.  Hickson, supra; 38 C.F.R. § 3.303.  


Headaches
.
The Board notes that in the December 1996 rating decision the 
RO granted service connection for status post cerebral 
concussion, fracture of right orbit with surgical repair, and 
myositis and myalgia involving the right orbit based on the 
head trauma in service.  As the disability does not have its 
own evaluation criteria assigned in VA regulations, the RO 
used a closely related disease or injury and assigned a 10 
percent evaluation under Diagnostic Codes 8045-7804.  38 
C.F.R. § 4.20 (2002).  

The RO first assigned Diagnostic Code 8045 which is for 
evaluating brain disease due to trauma and then determined 
the rating on the basis of residual conditions and the number 
appropriate to the residual condition was added preceded by a 
hyphen.  The evaluation of the residual condition was under 
Diagnostic Code 7804 for scars, superficial, tender and 
painful on objective demonstration.  

According to the December 1996 rating decision, an evaluation 
of 10 percent was granted for scarring which is tender and 
painful on objective demonstration.  This was based on a 
clinical finding at the May 1996 VA examination of mild pain 
on palpation involving the superior aspect of the right 
orbit.  

The Board notes that the RO in a supplemental statement of 
the case in April 2002 stated that service connection could 
not be granted separately for headaches as the current 
evaluation contemplated headaches and 10 percent was the 
maximum evaluation that could be assigned under Diagnostic 
Code 8045.  However, the grant of service connection for a 
fracture of the right orbit with surgical repair has been 
evaluated on painful and tender scarring.  Although 
Diagnostic Code 8045 was used by analogy, the assigned 10 
percent evaluation was not based on purely neurological 
disabilities or purely subjective complaints.  Thus, it does 
not appear that headaches were considered or included in the 
evaluation.

Service medical records show head trauma but do not show 
complaints or diagnosis of headaches.  In addition, at his 
separation examination in service in February and March 1968 
the veteran denied having headaches.  However, the veteran 
reported at the May 1996 VA examination that he started 
having headaches in 1968, month not specified.  He related 
that the headaches continued to reoccur and he went to the VA 
clinic for follow-up care on a regular basis.  The May 1996 
VA examiner diagnosed recurrent probable muscle tension 
headaches that were a residual of head trauma.

The outpatient treatment records from July 1995 on show that 
the veteran periodically sought treatment for complaints of 
headaches.  


A VA examiner in February 2003 opined that based on the 
veteran's statements that he did not have headaches prior to 
his head injury in service and that the headaches began 
shortly after the injury, it was as likely as not that the 
headaches were related to the traumatic injury that he had in 
service. 

In sum, the veteran suffered head trauma in service, he has 
stated experiencing onset of headaches approximately a year 
later that have continued to the present and two VA 
physicians provided a nexus opinion relating the current 
headache disorder to service.  38 C.F.R. § 3.303(a); Hickson, 
supra.

The competent and probative evidence of record shows that 
there is an approximate balance of evidence in favor of and 
against the claim.  Accordingly, the benefit-of-the-doubt 
doctrine is applicable, and the claim is granted.  38 
U.S.C.A. § 5107.


Cervical spine disorder

Although the record shows that the veteran suffered head 
trauma in service, the service medical records are silent as 
to any manifestation or diagnosis of a cervical spine 
disorder.  

The evidence of record shows that at the VA C&P examination 
in May 1996 the veteran stated that he started having pain in 
the cervical area of the spine in 1994 and went to the VA 
clinic for follow-up care on a regular basis.  

X-rays of the cervical spine in October 1995 and May 1996 
were essentially negative but an October 1999 x-ray revealed 
C6-7 disc degenerative change of mild degree.  An EMG study 
in June 2000 revealed no evidence of cervical radiculopathy.

At the March 2003 VA C&P examination of the spine, the 
examiner reviewed the claims file and expressed an opinion 
that a causal relationship to the head trauma incurred in 
service at the time of the orbital fracture and the gradual 
deterioration of the intervertebral disc at the 6th and 7th 
cervical level could not be entirely ruled out in spite of 
the fact that neck pain did not occur for many years.  

After resolving all doubt in favor of the veteran, the Board 
concludes that the March 2003 VA examination report and 
opinion establishes that the veteran has cervical disc 
disease C6-7 which cannot satisfactorily be dissociated from 
active service.

In sum, the veteran suffered head trauma in service, he has a 
current disability of cervical disc disease at C6-7 and 
finally, a competent medical specialist has linked his 
cervical disc disease at C6-7 to service.  The evidentiary 
record supports a grant of entitlement to service connection.


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for cervical disc disease 
C6-7 is granted. 


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

